MEMORANDUM ***
The district court held a sentencing hearing at which it gave the defendant the chance to argue any objections to the PSR. The court sentenced Garcia and, after the government requested clarification, stated that it adopted the findings of the PSR as its own. Garcia “was given full opportunity to request a more definitive ruling and did not do so.” United States v. Rigby, 896 F.2d 392, 394 (9th Cir.1990). Rule 32(c) requires no more. United States v. Rosales, 917 F.2d 1220, 1222 (9th Cir.1990), overruled on other grounds by United States v. Nordby, 225 F.3d 1053 (9th Cir.2000). As the government concedes, however, remand is necessary so that the district court may consider Garcia’s new arguments and make an appropriate finding on criminal history.
In the absence of the suggestion of bias, we will not remand to a different district judge simply because the sentence has been reversed more than once. United States v. Gray, 31 F.3d 1443, 1447 (9th Cir.1994). Because Garcia has not demonstrated any other “unusual circumstances,” remand to a different judge is not appropriate. See id.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.